Citation Nr: 0910759	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-28 943A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to March 
1989.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that denied direct service 
connection for gastritis and GERD, and a September 2008 RO 
determination that denied secondary service connection for 
those disorders.

In July 2004, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge in Washington, D.C.

By decisions of December 2004, November 2006, and July 2007, 
the Board remanded this case to the RO for further 
development of the evidence and for due process development.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the Veteran 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002)) 
and its implementing regulations (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008) include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the 
duty to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

April 1989 VA outpatient records indicate that the Veteran 
had applied for Social Security Administration (SSA) 
disability benefits.  September 2002 medical records of E. 
H., M.D., indicate that the Veteran had been receiving SSA 
disability benefits for 10 years.  A November 2002 VA 
examination report indicates that the Veteran continued to 
receive SSA disability benefits.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the Veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the SSA a 
copy of the decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder. 

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority

5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

